UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DONALD WILLIAMS,
                                Plaintiff,
                                                                    18-CV-11968 (JPO)
                      -v-
                                                                 OPINION AND ORDER
 CARRIE N. STEPHENS and SHEREE
 GOODE,
                        Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Donald Williams moves for reconsideration (Dkt. No. 34) of this Court’s

Opinion and Order granting summary judgment to Defendants Carrie N. Stephens and Sheree

Goode (Dkt. No. 32). The motion is denied. 1

       The gravamen of Williams’s argument is that there is a genuine dispute about whether

Goode was “personally involved” in Williams’s confinement. (Dkt. No. 3–6.) But on the facts

alleged by Williams, Goode’s only involvement in Williams’s arrest, detention, or prosecution

was the entry made by Goode in the ICOTS database on June 14, 2017. (Dkt. No. 26 at 4–5.)

That does not suffice for personal involvement. Cf. Williams v. Smith, 781 F.2d 319 (2d Cir.

1986) (“The filing of a false report does not, of itself, implicate the guard who filed it in

constitutional violations which occur at a subsequent disciplinary hearing.”).

       Instead, Williams faults Goode for “d[oing] absolutely nothing” after learning of

Williams’s confinement. (Dkt. No. 35 at 4.) But on Williams’s own account, when Goode was

informed about the arrest and confinement by Williams’s attorney, she accurately reported that




       1
        The Court assumes familiarity with the facts as laid out in its previous Opinion and
Order. (Dkt. No. 32.)


                                                  1
Williams had successfully completed his probation without violation. (Dkt. No. 26 at 7.) That

is, of course, not “doing nothing.” Thus, to demonstrate personal involvement, Williams must

argue that Goode erred by failing to contact someone else — in addition to Williams’s

attorney — to secure Williams’s release. (Dkt. No. 35 at 3–4.) That argument fails as a matter

of law. For an omission to establish liability under § 1983, it must amount to “gross negligence”

or “deliberate indifference.” Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994). Goode’s

conduct, as alleged by Williams, falls far short of that requirement. 2

       Accordingly, Plaintiff’s motion for reconsideration is DENIED.

       The Clerk of Court is directed to close the motion at Docket Number 34.

       SO ORDERED.

Dated: October 9, 2019
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge




       2
         There is a further problem with Williams’s argument. A showing of personal
involvement through the “fail[ure] to act on information” establishes liability only for “a
defendant who occupies a supervisory position.” Wright v. Smith, 21 F.3d 496, 501 (2d Cir.
1994); see also Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Williams, however, has not alleged
that Goode supervised anyone who directly participated in Williams’s arrest or confinement.


                                                  2
